Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 02/03/2022 is duly acknowledged.
	Claim 26 has been canceled by applicant’s current claim amendments.
	Claim 27 has been newly presented for examination.
	Claims 1-4, 7, 17-25 and 27, as currently amended/presented are pending in this application.
	Claim 25 remains withdrawn from further considerations.
	Claims 1-4, 7, 17-24 and 27, as currently amended (drawn to “A saccharification process”) have been examined on their merits in this action hereinafter.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (phone: 571-272-8790).
Claim Rejections - 35 USC § 102/103- Withdrawn
1.	In view of the current amendments to claim 1 and cancellation of claim 26, the rejection of claims 1-4, 17, 18, 24 and 26 under 35 USC 102/103 over Fallavollita (US 2008/0032344; previously cited by examiner) optionally in view of Copur et al 2012 (previously cited by examiner), as previously made by the office has been withdrawn.
2.	In view of the current amendments to claim 1, the rejection of claim 7 under 35 USC 103 over Fallavollita (US 2008/0032344; previously cited by examiner) optionally in view of Copur et al 2012 (previously cited by examiner), and further in view of Kavoosi et al 2013 (previously cited by the examiner), as previously made by the office has been withdrawn.
3.	In view of the current amendments to claim 1, the rejection of claims 19-23 under 35 USC 103 over Fallavollita (US 2008/0032344; previously cited by examiner) optionally in view of Copur et al 2012 (previously cited by examiner), and further in view of Holtzapple et al (US 2012/0118722; previously cited by the examiner), as previously made by the office has been withdrawn.
The following contains new grounds of objections/rejections necessitated by applicant’s current amendments to pending claims.
Claim Objections- New
1.	Claim 27 (newly presented) is objected to because of the following informalities:  Claim recites the limitation “nonanalm”, which appears to be a typographical error, and should be corrected to recite “nonanal” instead. Similar correction in specification of record (see page 7, [0036]) is also required.  Appropriate correction is required.
Claim Rejections - 35 USC § 112- New
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 7 and 27 (as currently amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites “The saccharification process of claim 1, wherein adding the one or more antimicrobial agents comprises adding plant material having one or more essential oils to the saccharification vessel, the one or more antimicrobial agents comprising the one or more essential oils”, which is ambiguous and confusing. It is not clear if the addition of “plant material having one or more essential oils…” is further in addition to the antimicrobials already recited in claim 1 as currently amended (i.e. further comprising?), or they are alternative “antimicrobial agents” to the ones that are already being used in the process of saccharification as claimed. Claim 1, as amended already requires the limitations “wherein the one or more antimicrobial agents comprise at least one of penicillin, tetracycline, and thimerosal”. As amended, the metes and bounds of the process of claim 7 does not appear to be clearly defined. Appropriate corrections and/or explanation is required.
Claim 27 recites “The saccharification process of claim 1, wherein the one or more antimicrobial agents comprise at least one of chloroform, phenol, formaldehyde, glutaraldehyde, nonanalm, benzothiazole, and 2-ethyl-1-hexanol”, which also confusing for the same reasons as discussed above for claim 7. Appropriate corrections and/or explanation is required.
Claim Rejections - 35 USC § 103 -New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-4, 17, 18, 24 and 27 (as currently amended) are rejected under 35 U.S.C. 103 as being unpatentable over Fallavollita (US 2008/0032344; cited in applicant’s IDS submitted on 08/02/2016) in view of Copur et al. (2012; previously cited by the examiner), Kongruang (2003; a Ph.D. Thesis; cited as NPL ref. [U] on PTO 892 form) and Walker (1988; NPL cited as ref. [V] on PTO 892 form). 
Claim 1 (as currently amended) is directed to “A saccharification process comprising:
obtaining lignocellulosic biomass; 
treating the lignocellulosic biomass with at least one hydrolytic enzyme in a saccharification vessel, wherein treating with the enzyme converts the lignocellulosic biomass into a sugar solution and undigested solids; 
flowing the lignocellulosic biomass countercurrently to a flow of water in a saccharification step; 
adding one or more antimicrobial agents to the lignocellulosic biomass in the saccharification step, wherein the one or more antimicrobial agents comprise at least one of penicillin, tetracycline, and thimerosal; 
recovering the one or more antimicrobial agents from the sugar solution; and
concentrating the sugar solution.”
Claim 17 (as currently amended) is directed to “A saccharification process comprising:
obtaining lignocellulosic biomass; 
treating the lignocellulosic biomass with at least one hydrolytic enzyme in a saccharification vessel, wherein treating with the enzyme converts the lignocellulosic biomass into a sugar solution and undigested solids; 
adding one or more antimicrobial agents to the lignocellulosic biomass, wherein the one or more antimicrobial agents comprise at least one of penicillin, tetracycline, and thimerosal;
flowing the lignocellulosic biomass countercurrently to a flow of water through at least one saccharification vessel;3Docket No. CASCO1-P129US
U.S. Serial No. 15/089,444concentrating the sugar solution; and 
removing at least a portion of the one or more antimicrobial agents from the sugar solution while concentrating the sugar solution.”
See also limitations of dependent claims 2-4, 18, 24 and newly presented claim 27.
Fallavollita (regarding claims 1 and 17), teaches a process of saccharification (Abstract). Fallavollita suggests lignocellulosic biomass can be obtained from crops, agricultural food and feed crop residues, wood and wood residues, and industrial and municipal wastes (para. [0002]). Fallavollita teaches, in a first stage of the process, lignocellulosic biomass can be subjected to one or more hydrothermal treatments to produce a first liquid phase containing hemicellulose-derived sugars (para. [0012]). Fallavollita further teaches a hydrothermal treatment can be conducted with countercurrent flow of solids and liquid in a reactor (para. [0059]). Fallavollita also teaches incorporating enzymes during the hydrothermal treatment (para. [0058]). Fallavollita also teaches the hydrothermal treatments of the biomass produce a first liquid phase containing mostly hemicellulose sugars [sugar solution], and a first solid stage containing native lignin [undigested solid] (Abstract). In paragraph [0049], Fallavollita also teaches enzyme-mediated hydrolysis in Stage 1 which suggests treating the lignocellulosic biomass with at least one hydrolytic enzyme.
Regarding Applicant’s step of “adding antimicrobial agents”, Fallavollita further teaches an organosolv treatment, in a second stage of the process (para. [0013]). Fallavollita teaches the organosolv treatment comprises a mixture of water and an organic solvent. The solvent can comprise, but is not limited to, alcohols, organic acids (including acetic and formic acid) and ketones (such as acetone). The alcohols can be selected from the group consisting of methanol, ethanol, propanol, butanol and glycol (para. [0060] and [0061]) which meets the limitation of “an antimicrobial agent” as defined in paragraph [0040] of Applicant’s instant specification (PGPUB US20160215312). Fallavollita also teaches that in continuous processing, hydrothermal treatment and organosoly treatment can be performed in a single reactor having two reaction zones [which suggests adding one or more antimicrobial agents to the lignocellulosic biomass in the saccharification step], or in separate reactors. Biomass can be fed into the reactor in one direction while the liquor flows in the opposite direction, This countercurrent flow is well known to those skilled in the art. Fallavollita teaches that the dissolved sugars [concentrating the sugar solution] may be further processed if desired using conventional techniques. The solvents added in the organosolv treatment may be recovered and/or recycled back for use in the organosolv treatment (para. [0075], [0082]).
Although Fallavollita teaches the addition of at least one antimicrobial agent, Fallavollita does not disclose adding more than one antimicrobial agent, as specifically recited in amended claims 1 and 17.
However, Copur teaches a method of saccharification (Title) wherein sodium azide, an antimicrobial agent is added to a lignocellulosic biomass (page 259, right column, Section “2.2.2. Enzymatic hydrolysis”). 
Kongruang (2003) discloses the fact that thimerosal and sodium azide were well known and widely used antimicrobial agents for such processes of cellulosic biomass saccharification in order to prevent contamination from various types of microorganisms (i.e. functional equivalents, known in the art; Ph. D. thesis, page 157).
In addition, Walker (1998), while disclosing effects of chemicals on microorganisms under various conditions (assays for various types of biomass, pH conditions etc.), teaches the fact that chemicals such as benzothiozole (Table 1, page 1111), formaldehyde and formic acid (Table 1, page 1112), sodium azide (Table 1, page 1115), phenol (Table 1, page 1114), etc. are all known to adversely affect growth of microorganisms at suitable concentrations, and are well known antimicrobials (see regarding instant new claim 27). 
Thus, given the combined disclosure from the cited prior art (Copur taken with Kongruang and Walker), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Fallavollita by adding one or more antimicrobials to the lignocellulosic biomass as taught by Copur (taken with Kongruang and Walker). One would be motivated to do so because sodium azide as well as thimerosal, phenol, formaldehyde, or benzothiozole, are all well known to inhibit growth of microorganisms, and thus prevent microbial contamination. A person of ordinary skill in the art would have had a reasonable expectation of success because, like Fallavollita, Copur (taken with Kongruang and Walker) teaches the addition of enzymes and an antimicrobial agent to the lignocellulosic biomass (Copur, page 259, Right column, Section 2.2.2, Enzymatic hydrolysis).
Regarding claim 2, Fallavollita does not explicitly disclose wherein a portion of the lignocellulosic biomass extends above a water level within the saccharification vessel to keep the lignocellulosic biomass from floating within the vessel.
However, Fallavollita teaches a semi-continuous processing wherein a column reactor, as recited in claim 24, is packed with the biomass feedstock (para. [0083]). What is more, Fallavollita teaches a continuous processing wherein the hydrothermal treatment and the organosolv treatment can be performed in a single reactor having two reaction zones wherein biomass can be fed into the reactor in one direction while the liquor flows in the opposite direction in a countercurrent flow (para. [0082]). Furthermore, Fallavollita teaches the term “continuous process” refers to a process wherein the material flows into and out of the process during the entire duration (para. [0092]). Thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Fallavollita teaches continuously feeding a packed column reactor wherein at least a portion of the lignocellulosic biomass would be above a water level within the vessel. One would be motivated to continuously feed a packed column reactor in order to continuously process large amounts of biomass. One would have a reasonable expectation of success because both a continuous and a semi-continuous process have a continuous flow of material or they would be labeled as a batch process as defined by Fallavollita in paragraph [0091]).
Regarding claim 3, Fallavollita does not explicitly disclose wherein the enzyme is introduced into the saccharification vessel at an intermediate position between a top and a bottom of the vessel.
However, Fallavollita teaches a multistep program of hydrothermal treatment can incorporate enzymes at a point in the process where the temperatures and pH are suitable to accelerate the conversion of oligosaccharides and polysaccharides into monomeric sugar units (para. [0058]). Fallavollita further teaches the process parameters in the hydrothermal treatment stage -such as reactor geometry and mixing characteristics, temperature, solids/liquid ratio, pH and reaction time -can be chosen in such a way that the hemicellulose extraction from the lignocellulosic biomass can be maximized (para, [0034]). Thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to introduce the enzymes at a position for maximizing the production of sugar which would be between the top and bottom of the vessel depending on the temperature and pH. One would be motivated to do so because Fallavollita suggests introducing the enzymes into the process to maximize and accelerate the production of sugar units (para. [0058]). One would have a reasonable expectation of success because introducing enzymes into the vessel at a point different from the top of bottom of the vessel would be routine in the art.
Regarding claim 4, Fallavollita teaches that, in stage 2, the solids from Stage 1 can be placed in a one-stage organosolv screw-type reactor with countercurrent flow of a 40% w/w ethanol/water mixture kept at a temperature of about 180° C. with radial mixing of the solids throughout the length of the reactor shaft. A small amount of acetic acid can be added to catalyze the reactions. Over 75% w/w of the starting lignin material can be solubilized by this treatment (para. [0086]). In Stage 3, the solids from Stage 2 can be hydrolyzed in a batch reactor with cellulase enzymes supplemented with beta-glucosidase for a period of 72 hours to produce glucose sugar monomers (para. [0087]).
Regarding claims 17-18, Fallavollita teaches that the dissolved sugars [sugar solution] may be further processed if desired using conventional techniques. The solvents added in the organosolv treatment may be recovered [removed] and/or recycled back for use in the organosolv treatment (para. [0075], see also para. [0060] and [0061] as discussed above regarding the “antimicrobial agents”) using any suitable technique known to those skilled in the art, such as flash evaporation and distillation (para. [0075]). Copur (taken with Kongruang and Walker) also teaches a method of saccharification (Title) wherein sodium azide (and/or other known antimicrobials including thimerosal, phenol, formaldehyde, etc.) is added to a lignocellulosic biomass (Copur, page 259, Right column, Section 2.2.2 Enzymatic hydrolysis).  It would be obvious to one of ordinary skill in the art that the combination of the prior art references suggests removing solvents and/or antimicrobial(s) which would be considered to thermally concentrate the sugar solution.
2.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallavollita (US 2008/0032344; cited in applicant’s IDS submitted on 08/02/2016) in view of Copur et al. (2012; previously cited by the examiner), Kongruang (2003; a Ph.D. Thesis; cited as NPL ref. [U] on PTO 892 form) and Walker (1988; NPL cited as ref. [V] on PTO 892 form), as applied to claims 1-4, 17, 18, 24 and 27 above, and further in view of Kavoosi et al. (NPL, applicant’s IDS submitted on 08/02/2016).
Regarding claim 7, Fallavolita in view of Copur (taken with Kongruang and Walker, as discussed above) does not explicitly disclose wherein adding the one or more antimicrobial agents comprises adding plant material having one or more essential oils to the saccharification vessel, the one or more antimicrobial agents comprising the one or more essential oils.
However, Kavoosi teaches plant materials comprising essential oils from Carum copticum Seed and Ferula assafoetida Latex as natural antimicrobial agents (Title, Abstract).
Thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Fallavollita in view of Copur (taken with Kongruang and Walker, as discussed above) by adding the plant material or the essential oils of Carum copticum Seed and Ferula assafoetida as taught by Kavoosi. One would be motivated to do so because Kavoosi teaches Carum and Ferula oil as a natural antioxidant and antimicrobial agent with potential in food safety and preservation application (page T356, Practical Application). One would have a reasonable expectation of success because Kavoosi teaches essential oils derived from these plants and their components represent a source of natural antioxidant and antimicrobial substances and have the potential to be used in the food industry to increase the shelf life of food products without any side effects (page T356, Introduction, 1st paragraph).
3.	Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallavollita (US 2008/0032344; cited in applicant’s IDS submitted on 08/02/2016) in view of Copur et al. (2012; previously cited by the examiner), Kongruang (2003; a Ph.D. Thesis; cited as NPL ref. [U] on PTO 892 form) and Walker (1988; NPL cited as ref. [V] on PTO 892 form), as applied to claims 1-4, 17, 18, 24 and 27 above, and further in view of Holtzapple et al. US 2012/0118722 (applicant’s IDS submitted on 08/02/2016).
Regarding claim 19, although Fallavollita teaches the concentrating the sugar solution with flash evaporation (para. [0075]) and the use of multiple evaporators (para. [0078]), Fallavollita in view of Copur (taken with Kongruang and Walker, as discussed above) does not explicitly disclose wherein the sugar solution is concentrated using multiple evaporator stages and multiple heat exchangers.
However, Holtzapple teaches an application that can be used to concentrate sugar solutions (para. [0111]). Holtzapple teaches a system comprising multiple evaporator stages (Fig. 1) and multiple heat exchanger (Fig. 6).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method comprising concentrating a sugar solution as taught by Fallavollita in view of Copur (taken with Kongruang and Walker, as discussed above) by using the system of Holtzapple. One would be motivated to do so because Holtzapple teaches enhanced heat transfer coefficients of the heat exchangers (para. [0003]). One would have a reasonable expectation of success because Holtzapple teaches the application can be used to concentrate sugar solutions (para. [0111]).
Regarding claim 20, Holtzapple teaches FIG. 6 which shows an assembled heat exchanger that employs the heat exchanger tubes described in FIG. 4 which shows an individual heat exchanger tube with multiple the vertical grooves.
Regarding claim 21, Holtzapple teaches a heat exchanger further comprising a hydrophobic coating on the inner surface and the outer surface of each of the tubes (para. [0006]).
Regarding claim 22, Holtzapple teaches wherein each evaporator stage comprises a first jet ejector configured to create a circulating flow associated with a first side of the evaporator stage (Fig. 2, para. [0012], [0016], [0020], [0124] and claim 44) and a second jet ejector and a pump configured to create a circulating liquid associated with a second side of the evaporator stage (Fig. 2, [0016], [0020], [0124] and claim 44).
Regarding claim 23, Holtzapple teaches in Figs. 1-3 as described in paragraphs [0124]- [0125]: purged steam can be directed to a heat exchanger that preheats the feed water, as shown in FIG. 1. The steam that powers the jet ejectors must be purged from the system [vapor-compression system]. By operating the evaporators at high temperature, the purged steam may be sent to multi-effect evaporators (FIG. 3). 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
Response to Arguments
Applicant’s arguments filed on 02/03/2022 with respect to claims 1-4, 7, 17-24 and 27, as currently amended, have been considered but are moot in view of the new grounds of rejection made in this office action, as discussed above.
Conclusion
NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657